  Case 2:20-cv-03633-CJC-MAA Document 12 Filed 06/10/20 Page 1 of 1 Page ID #:51

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 20-03633-CJC (MAAx)                              Date     June 10, 2020
 Title          Leemanuel Weilch v. Noil USA, Inc. et al



 Present: The Honorable         CORMAC J. CARNEY, CHIEF UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                      __________
            Deputy Clerk                       Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                          VOLUNTARY DISMISSAL

       The Court, having been advised by the Plaintiff that this action has been resolved by a
Notice of Voluntary Dismissal [11], hereby orders this action dismissed with prejudice. The
Court hereby orders all proceedings in the case vacated and taken off calendar.




                                                                                   -      :       -
                                                  Initials of Deputy Clerk   gga




ġ
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
